﻿Sir, you are presiding over this session at a very crucial time in the international arena. I should like to express my congratulations to you upon your election to the presidency and my full confidence that under your able guidance our deliberations will be crowned with success. To your predecessor, Mr. Guido de Marco, let me convey my deepest appreciation for his remarkable performance during the course of the last session.
My congratulations are also extended to the Secretary-General, Mr. Javier Perez de Cuellar, for the wise manner in which he ha3 presided over the destiny of our Organization in the search for solutions to political, economic and social problems around the world. We warmly welcome the admission of the Democratic People's Republic of Korea, the Republic of Korea, the Republic of the Marshall Islands, the Federated States of Micronesia, the Republic of Estonia, the Republic of Latvia, and the Republic of Lithuania, into the family of the United Nations. Their presence among us reinforces the universal character of our Organisation and stimulates the ideals of democracy, peace, justice and freedom embodied in the Charter.
Until very recently, the rifts between East and Heat had created a world characterised by a climate of tension, confrontation, mistrust and the psychosis of war in international relations. At present, however, we witness a world where the end of polarisation and confrontation, as a result of ideological differences between the super-Powers, opens up excellent opportunities for the international community to join efforts in the search for adequate solutions to the many challenges still facing mankind.
This situation is reflected in the ever-increasing role of the United Nations and the earnest participation of the Organisation in its efforts towards the consolidation of the climate of detente and dialogue prevailing at the present time.
We note with appreciation and renewed hope that the political understanding reached between the United States and the Soviet Union has already contributed, in a relatively short period of time, to a positive resolution of complex issues which for many years have been the bone of contention between the super-Powers - the very issues that had entailed negative and global repercussions in the international arena.
We are therefore convinced that this climate of understanding will contribute decisively to the exploration of new horizons in the search for solutions to the remaining international issues to which adequate responses are still lacking. We remain concerned with issues like the consolidation of International peace and security, the disarmament process, the external debt crisis and the question of the development and protection of the environment, the reinforcement and strengthening of democracy, the promotion of human rights, the phenomenon of refugees and displaced people, the combat against terrorism and illegal drug trafficking, among others.
The end of the East-West confrontation constitutes a good reason for celebration and reinvigoration for a generation which has lived facing the spectre of war. This achievement, however, is nothing but the first step on the long journey through the avenues of peace, cooperation, progress and prosperity, for which we all yearn. It is within this context that we follow with keen interest the ongoing efforts and initiatives towards the solution to several regional conflicts. In the Middle East, for instance, my Government encourages and supports the current initiatives for the convening of an international peace conference in the region. We also believe that similar efforts should be deployed towards finding an early solution to the conflicts in Western Sahara, Cambodia, Afghanistan, East Timor, and elsewhere where conflicts still prevail. The recent experience regarding the crisis in the Gulf demonstrated clearly that appropriate solutions to various problems affecting international peace and security in the world can be found. 
The President of the Republic of Mozambique, Mr. Joaquim Alberto Chissano, said in his address to the forty-fifth session of the General Assembly last year that cooperation, solidarity and the emerging of a new consensus at the international level constitute the most eloquent examples of the universal dimension of our Organization. He went on to say:
"It is our understanding that this new trend in International relations should not be an instrument for the management of selective crises, but a systematic policy to confront the countless challenges in the world ..."(A/45/PV, 13, p, 53).  
The end of the cold war opens up good prospects for the countries of the North and the South to work together on a common agenda focused on the resolution of the pressing issues which affect developing nations. Let us take advantage of the present political situation to work out adequate solutions to the problems of hunger, ignorance, poverty and misery, which constitute potential sources of conflict in the developing nations. Delaying further the resolution of these issues can undermine the efforts towards the democratisation process currently under way in the developing world. It is our belief that one can hardly build a full democracy in a world in which 15 per cent of the population consumes 70 per cent of the total production, in a world where 1.5 billion people lack basic medical care and in which illiteracy levels are dramatically high, just to mention a few examples. 
We therefore concur with the Secretary-General's evaluation, contained in his last report on United Nations activities, that the revitalisation of North-South dialogue has become more urgent than ever. It is our understanding that this dialogue must accord priority to the issue of external debt, the problems of the Uruguay Sound and the question of the transfer of financial and technological resources to developing nations.
The degradation of the environment and the ecological system has merited increased attention on the part of the international community. International cooperation in the search for global measures and policies on the subject can guarantee effective solutions to the problems of environment preservation. We are confident and duly optimistic about the success of the United Nations Conference on Environment and Development, which is due to take place in Brazil in June 1992. We hope that this historic conference will establish the foundations for fruitful cooperation between nations in the search for adequate global solutions to the environmental problems that threaten the survival of mankind. We hope that the Conference will reveal common attitudes to the responsibility and capability of each State, as well as to the different economic issues arising from the environment question.
The winds of change in southern Africa begin to offer renewed hope for a future of peace, democracy, social justice and progress in the region. On this occasion we wish to salute the efforts that culminated in the signing, in Portugal on 31 May 1991, of the Angola Peace Accords. The signing of these Accords represents the end of a protracted conflict, which sowed death and destruction in Angola for 17 years.
The Republic of Mozambique - indeed, the entire international community - follows developments in South Africa with the utmost interest. The process of removing the pillars of apartheid brings with it an atmosphere of hope, and it represents a significant political development in the context of the creation of a democratic state and non-racial society in 8outh Africa. However, these developments have not yet been accompanied by similar measures leading to the creation of an appropriate climate for the free exercise of political activity in that country. In the interests of peace and harmony between all South Africans, we address a renewed appeal to the South African Government to undertake its responsibility to put an end to the violence, which has intensified in recent months.
In our view the National Peace Accord of 14 September 1991, signed by the Government and the main political organizations in the country, constitutes a valuable instrument aimed at securing the cessation of violence and the creation of appropriate conditions for the free exercise of political activity in South Africa. To this end, we urge the people of South Africa in general to exercise acute vigilance with a view to neutralizing the actions of forces still in favour of the perpetuation of the apartheid system as a means of protecting their privileges, to the detriment of the welfare and reconciliation of South African society as a whole.
The political stability of a democratic and non-racial society in South Africa is vital if peace, stability, progress and cooperation are to be secured in the region. Confidence-building measures and collective-security mechanisms must be deployed in order to prevent the resurgence of new conflicts in the region.
The southern African region has enormous economic potential, the potential to become a viable regional market in the near future, with the prospect of growing to be a strong partner in its trade relations with other regions.
The war in Mozambique continues to be a matter of great concern to my Government. For more than a decade Mozambique has known no peace. This is the result of war that has been imposed on the country. Last year the President of the Republic of Mozambique had occasion to inform this Assembly of the beginning of direct negotiations in Rome between the Government and RENAMO. The end of violence, the establishment of peace and the normalization of life for all Mozambicans continue to be the Government's highest priority.
The Government agreed to engage in direct dialogue convinced that the other side was ready to accept a minimum number of basic principles. It is against this background that seven rounds of negotiations have taken place since July 1990. The negotiation process has been difficult and sluggish. In a total of seven rounds, only a partial cease-fire agreement for the Beira and Limpopo corridors has been concluded. Nevertheless, in terms of the viability of this agreement, the Joint Verification Commission, created at the onset of this partial agreement and comprising eight countries, has already had the opportunity to denounce several violations perpetrated by RENAMO in those corridors. These violations constitute deliberate action aimed at violating the letter and the spirit of the agreement.
On the other hand, after 16 years of full independence in Mozambique, RENAMO seeks to question the legitimacy of the State, the Government and its institutions. In addition to its being absurd, this posture constitutes a clear demonstration that the negotiation process continues to be jeopardized by external interference and by interests other than those of the Mozambican people. The immediate cessation of this interference is called for.
Apart from that, RENAMO continues its indiscriminate crusade of massacres against defenceless people and its systematic destruction of the country's economic and social infrastructures. In spite of this negative behaviour, the Government will continue to exercise the necessary tolerance and responsibility and will work tirelessly to bring the war in Mozambique to an end. We are currently engaged in efforts to convene the eighth round of negotiations. There have been many postponements, at the request of the other side. Session after session, it has been the position of the Government that the negotiating parties should proceed to the discussion of substantive issues, including agreement on a general cease-fire. Actually, there is no reason today for continuation of the war and violence in Mozambique. Indeed, I must say that the efforts to restore peace in Mozambique find today an auspicious political atmosphere.
A new Constitution of the Republic entered into force last November. This embodies the principle of democratic pluralism and respect for human rights and fundamental freedoms, including freedom of speech and association. In this context, the Political Parties Act establishes a legal platform for the activities of political parties. Meanwhile, we are preparing an electoral law that will govern both the legislative and the presidential elections planned for 1992. It gives me great pleasure to inform this Assembly that we shall welcome international observers to this process.
Having said this, I should like to reiterate that there is no justification whatsoever for the continuation of the war in Mozambique. In fact, all political forces in the country, including RENAMO, may pursue or defend their political objectives and strive to accede to power through the popular ballot, without having to resort to violence. 
In the economic field, the implementation of the programme of economic and social recovery suffers from the direct affects of unfavourable international conditions, which are reflected in the curtailment of economic relations with some of our traditional partners and in rising oil prices on the international market. 
This situation demanded that the Government adopt drastic austerity measures. However, despite the effects of the war and other economic constraints, economic growth levels continued to be positive in 1990, although last year's growth rate was relatively low compared to levels between 1987 and 1989, when annual growth averaged 5 per cent. The main constraint on economic and social development continues to be the acts of armed destabilization and the resulting social instability. As a result, thousands of peasants continue to be forced to abandon their places of origin and seek refuge in distant lands. This aggravates the emergency and hinders the development of the rural economy, which can no longer respond adequately to the economic incentives provided by the Government.
The Republic of Mozambique wishes to take this opportunity to express its high regard for, and gratitude to the international community for the emergency assistance and humanitarian aid it has accorded to the affected populations, both within and outside the country, in response to the appeals of the Government and of the Secretary-General. It is, however, a matter of fact that, even with the end of the war and the restoration of peace in Mozambique, the country's needs for humanitarian, technical and financial assistance will certainly increase.
The normalization of life, the social rehabilitation of children and adults traumatized by the war, the reconstruction and revitalization of the economy and social infrastructures, thus securing the development of the country, will require an enormous flow of financial and technical resources, requiring timely planning. At national level, the Government has already set up a special commission for the preparation and coordination of the plan for national reconstruction and resettlement and rehabilitation of displaced persons. For this, given the present situation, the country will also need to rely on the valuable assistance of the international community, which will be indispensable in our efforts for national reconstruction in the post-war
period.
More than ever we trust in the ability and potential of the United Nations to serve as an ideal and privileged forum for the harmonization of the global interests of all nations of the world. We hope that the ongoing positive political change in international relations will be the catalyst for shaping a new world of peace, prosperity and cooperation among nations. As representatives of a peace-loving nation which has experienced the horrors of war, we look to the future with renewed optimism.
